Case 2:16-md-02744-DML-DRG ECF No. 624 filed 05/20/20                     PageID.28963       Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

  IN RE: FCA US LLC MONOSTABLE
  ELECTRONIC GEARSHIFT LITIGATION                               Case Number 16-md-02744
                                                                Honorable David M. Lawson
                  MDL No. 2744                                  Magistrate Judge David R. Grand

                                                 /

                        ORDER GRANTING IN PART MOTION TO
                    ESTABLISH ADDITIONAL PRETRIAL PROCEDURES

          This matter is before the Court on the plaintiffs’ motion to establish additional pretrial

  procedures and deadlines. The Court has reviewed the submissions of the parties and heard oral

  argument on May 20, 2020. During the hearing the Court announced from the bench its decision

  to grant in part the plaintiffs’ motion.

          Accordingly, it is ORDERED that the plaintiffs’ motion to establish additional pretrial

  procedures and deadlines is GRANTED IN PART as follows. The parties must serve their final

  pretrial disclosures under Federal Rule of Civil Procedure 26(a)(3) on or before June 11, 2020.

  As part of those disclosures, in addition to identifying witnesses and exhibits, the parties also must

  identify any deposition excerpts that may be used at trial. The plaintiffs’ motion is DENIED in

  all other respects, and all other provisions of the previously issued case management and

  scheduling orders issues by the Court, as amended, remain in full force and effect.

                                                                s/David M. Lawson
                                                                DAVID M. LAWSON
                                                                United States District Judge
  Dated: May 20, 2020
